          Case 1:19-cv-06368-JMF Document 60 Filed 01/24/20 Page 1 of 1




January 24, 2020

BY ECF

Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     Usherson v. Bandshell Artist Management, 1:19-cv-06368 (JMF)

Dear Judge Furman:

        We represent Arthur Usherson in the above-entitled copyright matter. Pursuant to Section
I.E of Your Honor’s Individual Rules and Practices in Civil Cases, we write to respectfully request
a one-week extension of time, through February 7, 2020, to comply with the Court’s Order, dated
January 24, 2020.

        (1) the original deadline is January 31, 2020;

       (2) there have been no previous requests for adjournment or extension;

       (3) no previous requests were granted or denied;

        (4) an extension is sought because my associate, Mr. Freeman, whose assistance is
required to issue a response, will be out of the office in Cleveland due to family-related medical
issues through Monday, February 3, 2020. As a secondary concern, our office ordered the
hearing transcript today for intermediate delivery and we would appreciate some extra time to
process its contents.

        (5) the adversary consents to the requested one-week extension;

        (6) there is no scheduled appearance set.


                                                     Respectfully Submitted,

                                                     /richardliebowitz/
                                                     Richard Liebowitz

                                                     Counsel for Plaintiff Arthur Usherson
